Citation Nr: 0314753	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  92-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right elbow disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder, including as secondary to a service-connected right 
knee disability.  

5.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease; evaluated as 30 percent 
disabling from September 1992 and as 60 percent disabling 
from May 1997.

6.  Propriety of the initial evaluation for degenerative 
discospondylosis of the lumbosacral spine with bilateral 
sacroiliac arthritis; evaluated as 10 percent disabling from 
September 1990, 20 percent disabling from May 1997, and 40 
percent disabling from September 1998.

7.  Propriety of the initial evaluation for residuals of a 
partial meniscectomy of the right knee with post-traumatic 
arthritis; evaluated as 10 percent disabling from September 
1990 and as 20 percent disabling from May 1997.

8.  Propriety of the initial noncompensable evaluation for 
bilateral inguinal hernia.

9.  Propriety of the initial noncompensable evaluation for 
hemorrhoids with status post hemorrhoidectomy.

10.  Entitlement to a total disability evaluation for 
individual unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1990.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from March 1991, April 1995, and May 1995 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  In March 1991, 
the RO denied entitlement to service connection for hearing 
loss.  That rating decision also granted service connection 
for residuals of a partial meniscectomy of the right knee 
with osteoarthritis, a right inguinal hernia, and 
hemorrhoids.  Each of these disabilities was evaluated as 
noncompensable, effective from September 17, 1990.

By means of an April 1995 rating decision, the RO granted 
service connection for lumbosacral strain with a 10 percent 
disability rating, effective from September 17, 1990.  An 
increase disability rating of 10 percent was also assigned 
for service-connected hypertension, effective from September 
3, 1992. 

In May 1995, the RO denied service connection for a skin 
disorder and found that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
right elbow disorder.  

Service connection was awarded for a left inguinal hernia in 
July 1996.  The veteran's disability was described as a 
bilateral inguinal hernia, evaluated as noncompensable.  The 
hearing officer also recharacterized hypertension as 
arteriosclerotic heart disease and assigned a 30 percent 
disability rating, effective from September 3, 1992.  

In April 2000, a 60 percent rating was awarded for 
arteriosclerotic heart disease, a 20 percent rating was 
awarded for residuals of a partial meniscectomy of the right 
knee with post-traumatic arthritis, and a 20 percent rating 
was awarded for degenerative discospondylosis of the 
lumbosacral spine with bilateral sacroiliac arthritis, all 
effective from May 19, 1997.  The 20 percent rating for 
degenerative discospondylosis of the lumbosacral spine with 
bilateral sacroiliac arthritis was further increased to 40 
percent, effective from September 29, 1998.

The veteran has withdrawn from appeal the issues of 
entitlement to service connection for tonsillitis, 
presbyopia, an adjustment disorder, and tuberculosis.  See 
38 C.F.R. § 20.204 (2002).

With respect to the claim of entitlement to service 
connection for a bilateral ankle disorder, including as 
secondary to a service-connected right knee disability, the 
veteran has filed a notice of disagreement with the RO's May 
2002 denial of this issue, thereby initiating, but not 
perfecting, an appeal.  Therefore, for reasons that are 
discussed in more detail below, the issues on appeal have 
been recharacterized as shown above.  

The RO in Manila, the Republic of the Philippines, currently 
has jurisdiction over the case.  


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) (2002).  Consistent with the new duty-
to-assist regulations, after reviewing this case, the Board 
determined that the veteran had not been provided with 
sufficient notification of changed regulations governing the 
evaluation of intervertebral disc syndrome.  See 67 Fed.Reg. 
54345-54349 (August 22, 2002).  Such notification was sent to 
him and his representative, directly by the Board, in March 
2003.  The veteran responded in April 2003 with the 
submission of additional medical evidence.  The agency of 
original jurisdiction (that is, the RO) has not reviewed this 
evidence nor prepared a Supplemental Statement of the Case 
(SSOC) discussing this evidence.

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) is invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  Thus, in 
light of this new judicial precedent, the Board is compelled 
to remand the veteran's case to the RO for the issuance of an 
SSOC regarding all evidence received since the last issued 
SSOC.

As the case must be remanded for the foregoing reasons, it 
would also be appropriate to afford the veteran VA 
examinations in order to determine the etiology of his 
bilateral hearing loss and skin disorder.  In addition, the 
veteran has indicated that he is currently in receipt of 
Social Security Administration (SSA) disability benefits.  
While the RO has attempted to obtain the medical evidence 
associated with the veteran's SSA claim, the SSA has not 
responded.  On remand, the RO must continue with the 
development of this evidence until it is obtained or it is 
determined that further attempts to obtain this evidence are 
futile.

In a May 2002 rating decision, the RO denied entitlement to 
service connection for a bilateral ankle disorder, including 
as secondary to a service-connected right knee disability.  
In July 2002, the veteran filed a notice of disagreement 
(NOD) with this decision.  Because a timely NOD was filed, 
but the RO has not yet provided the veteran a statement of 
the case (SOC) in response to his filing of the NOD, this 
issue must be remanded to the RO for correction of this 
procedural defect.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).   However, this issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Obtain the veteran's medical records 
from the VA Outpatient Clinic in Pasay 
City and/or Manila, Philippines, for any 
treatment for hearing loss, a skin 
disorder, a right elbow disorder, 
hemorrhoids, bilateral inguinal hernia, 
arteriosclerotic heart disease, a right 
knee disorder, and a low back disorder, 
dated from April 2002 to the present 
time.  

3.  Make arrangements to obtain a copy of 
any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for benefits.  If these records are 
not available, a negative reply is 
requested.

4.  The record indicates that the veteran 
was treated for heart disease at San Juan 
De Dios Hospital in December 2000.  Make 
arrangements to obtain these records.

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
make arrangements with the appropriate VA 
medical facility to schedule the veteran 
for an examination by an audiologist that 
includes controlled speech discrimination 
(Maryland CNC) and a puretone audiometry 
test.  Send the claims folder to the 
examiner for review.  Ask the examiner to 
state in the report if the claims folder 
was reviewed.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss is related to the veteran's 
in-service noise exposure while working 
as a track vehicle repairman.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Make arrangements with the 
appropriate VA medical facility to 
schedule the veteran for an examination 
of the skin.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  The examiner 
should provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any skin disorder found to be present.  
The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed skin disorder, 
including seborrheic dermatitis, if 
present, had its onset during active 
service or is related to any in-service 
disease or injury.  In providing this 
opinion, the examiner should specifically 
review the complaints of a skin rash and 
findings of poison ivy noted during 
service in July 1980.  The examiner must 
provide a comprehensive report including 
complete rationales for all conclusions 
reached.

7.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  
8.   Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, 
including the new version of Diagnostic 
Code 5293 (67 Fed. Reg 54345-54349, 
August 22, 2002), and consideration of 
any additional information obtained since 
the SSOC of July 2002, including, but not 
limited to, the information and evidence 
provided by the veteran in April 2003.  
If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto. 

9.  Issue an SOC to the veteran and his 
representative with respect to the NOD 
filed in response to the denial of 
service connection for a bilateral ankle 
disorder, including as secondary to a 
service-connected right knee disability.  
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  Otherwise, if a timely 
substantive appeal is filed, and subject 
to current appellate procedures, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 



